Exhibit 10.3

 

First Amendment and Restatement of

 

the Communications & Power Industries, Inc.

 

Non-Qualified Deferred Compensation Plan

 

Effective As Of December 1, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1

 

DEFINITIONS

 

1

 

 

 

 

 

 

 

1.1.

 

Account

 

1

 

1.2.

 

Affiliate

 

2

 

1.3.

 

Base Salary

 

2

 

1.4.

 

Beneficiary

 

2

 

1.5.

 

Code

 

2

 

1.6.

 

Compensation

 

2

 

1.7.

 

Corporation Contribution

 

2

 

1.8.

 

Disability

 

2

 

1.9.

 

Effective Date

 

2

 

1.10.

 

Election of Deferral

 

2

 

1.11.

 

Eligible Employee

 

2

 

1.12.

 

ERISA

 

3

 

1.13.

 

Key Employee

 

3

 

1.14.

 

MIP Bonus

 

3

 

1.15.

 

Participant

 

3

 

1.16.

 

Participant Annual Deferral

 

3

 

1.17.

 

Plan

 

3

 

1.18.

 

Plan Administrator

 

3

 

1.19.

 

Plan Year

 

3

 

1.20.

 

Trust

 

3

 

1.21.

 

Valuation Date

 

3

 

 

 

 

 

 

ARTICLE 2

 

ELIGIBILITY AND PARTICIPATION

 

3

 

 

 

 

 

 

 

2.1.

 

Eligibility

 

3

 

2.2.

 

Participation

 

4

 

 

 

 

 

 

ARTICLE 3

 

CONTRIBUTIONS AND CREDITS

 

4

 

 

 

 

 

 

 

3.1.

 

Deferral Election

 

4

 

3.2.

 

Corporation Contributions

 

5

 

3.3.

 

Withholding of Taxes

 

5

 

 

 

 

 

 

ARTICLE 4

 

ACCOUNTS AND ALLOCATION OF FUNDS

 

5

 

 

 

 

 

 

 

4.1.

 

Account Allocations

 

5

 

4.2.

 

Investment Election and Declared Rates

 

6

 

4.3.

 

Determination of Accounts

 

7

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

Page

 

 

 

 

 

 

ARTICLE 5

 

ENTITLEMENT TO BENEFITS

 

7

 

 

 

 

 

 

 

5.1.

 

Vesting of Benefits

 

7

 

5.2.

 

Disability or Termination of Employment Benefits

 

7

 

5.3.

 

Death Benefits

 

7

 

5.4.

 

Hardship Distribution

 

8

 

 

 

 

 

 

ARTICLE 6

 

RIGHTS ARE LIMITED

 

8

 

 

 

 

 

 

 

6.1.

 

Benefits Payable Only From General Corporate Assets: Unsecured General Creditor
Status of Participant

 

8

 

6.2.

 

No Contract of Employment

 

9

 

6.3.

 

Benefits Not Transferable

 

9

 

6.4.

 

No Trust Created

 

9

 

 

 

 

 

 

ARTICLE 7

 

BENEFICIARIES

 

9

 

 

 

 

 

 

 

7.1.

 

Beneficiary Designation

 

9

 

7.2.

 

Spouse’s Interest

 

9

 

7.3.

 

Facility of Payment

 

10

 

 

 

 

 

 

ARTICLE 8

 

PLAN ADMINISTRATION

 

10

 

 

 

 

 

 

 

8.1.

 

Responsibility of Administration of the Plan

 

10

 

8.2.

 

Claims Procedure

 

10

 

8.3.

 

Arbitration

 

15

 

8.4.

 

Notice

 

16

 

 

 

 

 

 

ARTICLE 9

 

AMENDMENT OR TERMINATION

 

17

 

 

 

 

 

 

 

9.1.

 

Amendment or Termination

 

17

 

 

 

 

 

 

ARTICLE 10

 

THE TRUST

 

17

 

 

 

 

 

 

 

10.1.

 

Establishment of Trust

 

17

 

10.2.

 

Interrelationship of the Plan and the Trust

 

17

 

10.3.

 

Contribution to the Trust

 

18

 

 

 

 

 

 

ARTICLE 11

 

MISCELLANEOUS

 

18

 

 

 

 

 

 

 

11.1.

 

Governing Law

 

18

 

3

--------------------------------------------------------------------------------


 

FIRST AMENDMENT AND RESTATEMENT OF THE
COMMUNICATIONS & POWER INDUSTRIES, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN

 

THIS FIRST AMENDMENT AND RESTATEMENT OF THE COMMUNICATIONS & POWER INDUSTRIES,
INC. NON-QUALIFIED DEFERRED COMPENSATION PLAN is adopted as of the 1st day of
December, 2004, by Communications & Power Industries, Inc., a Delaware
corporation (the “Corporation”), as follows:

 

RECITALS

 

WHEREAS, the Corporation has established the Communications & Power
Industries, Inc. Non-Qualified Deferred Compensation Plan (the “Plan”), as of
December 1, 1995, to provide additional retirement benefits and income tax
deferral opportunities for a select group of management and highly compensated
employees;

 

WHEREAS, the Corporation intends that the Plan shall at all times be
administered and interpreted in such a manner as to constitute an unfunded
nonqualified deferred compensation plan for a select group of management or
highly compensated employees and to qualify for all available exemptions from
the provisions of ERISA; and

 

WHEREAS, the Corporation wished to amend and restate the Plan, in its entirety,
to comply with the provisions of the American Jobs Creation Act of 2004
applicable to deferred compensation plans, effective for deferral of
compensation that is earned (i.e., the services that earned such compensation
are performed) or vested after December 31, 2004, while retaining the original
provisions of the Plan for deferral of compensation that is earned (i.e., the
services that earned such compensation are performed) and vested before
January 1, 2005.

 

NOW, THEREFORE, the Corporation hereby adopts the following First Amendment and
Restatement of the Communications & Power Industries, Inc. Non-Qualified
Deferred Compensation Plan (the “First Amendment and Restatement”), effective
for deferral of compensation that is earned (i.e., the services that earned such
compensation are performed) or vested after December 31, 2004, while retaining
the original provisions of the Plan for deferral of compensation that is earned
(i.e., the services that earned such compensation are performed) and vested
before January 1, 2005.

 


ARTICLE 1


 


DEFINITIONS


 

DEFINITION OF TERMS.  Certain words and phrases are defined when first used in
later sections of this plan.  In addition, the following words and phrases when
used herein, unless the context clearly requires otherwise, shall have the
following respective meanings.

 


1.1.          ACCOUNT.  BOOK ENTRIES MAINTAINED BY THE CORPORATION, REFLECTING
THE SUM OF ALL AMOUNTS DEFERRED HEREUNDER BY OR ON BEHALF OF A PARTICIPANT,
INCLUDING (I) ALL CORPORATION CONTRIBUTIONS, AND (II)  ANY EARNINGS, GAINS,
LOSSES, AND CHANGES IN VALUE CREDITED TO THE PARTICIPANT OR HIS OR HER
BENEFICIARIES PURSUANT TO THE PLAN, PROVIDED, HOWEVER, THAT THE EXISTENCE OF
SUCH BOOK ENTRIES AND THE ACCOUNT SHALL NOT CREATE, AND SHALL NOT BE DEEMED TO
CREATE, A TRUST OF ANY KIND, OR A FIDUCIARY RELATIONSHIP BETWEEN THE CORPORATION
AND THE PARTICIPANT, HIS OR HER BENEFICIARIES.


 

1

--------------------------------------------------------------------------------



 


1.2.          AFFILIATE.  ANY CORPORATION, PARTNERSHIP, JOINT VENTURE,
ASSOCIATION, OR SIMILAR ORGANIZATION OR ENTITY, WHICH IS A MEMBER OF A
CONTROLLED GROUP OF COMPANIES WHICH INCLUDES, OR WHICH IS UNDER COMMON CONTROL
WITH, THE CORPORATION UNDER SECTION 414 OF THE CODE.


 


1.3.          BASE SALARY.  THE ANNUAL COMPENSATION (EXCLUDING BONUSES,
COMMISSIONS, OVERTIME, INCENTIVE PAYMENTS, NON-MONETARY AWARDS, DIRECTORS FEES
AND OTHER FEES, STOCK OPTIONS AND GRANTS, AND CAR ALLOWANCES) PAID TO A
PARTICIPANT FOR SERVICES RENDERED TO THE CORPORATION, BEFORE REDUCTION FOR
COMPENSATION DEFERRED PURSUANT TO ALL QUALIFIED, NON-QUALIFIED AND CODE
SECTION 125 PLANS OF THE CORPORATION.


 


1.4.          BENEFICIARY.  THE BENEFICIARY DESIGNATED BY A PARTICIPANT UNDER
ARTICLE 7, OR, IF THE PARTICIPANT HAS NOT DESIGNATED A BENEFICIARY UNDER
ARTICLE 7, THE PERSON OR PERSONS ENTITLED TO RECEIVE DISTRIBUTIONS OF BENEFITS
UNDER SECTION 5.3.


 


1.5.          CODE.  THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO
TIME.


 


1.6.          COMPENSATION.  THE BASE SALARY AND MIP BONUS PAID BY THE
CORPORATION TO AN EMPLOYEE FOR A CALENDAR YEAR.


 


1.7.          CORPORATION CONTRIBUTION.  A CONTRIBUTION TO THE PLAN MADE BY THE
CORPORATION UNDER SECTION 3.2.


 


1.8.          DISABILITY.  INABILITY TO ENGAGE IN ANY SUBSTANTIAL GAINFUL
ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT
WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A
CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, OR RECEIPT OF INCOME REPLACEMENT
BENEFITS FOR A PERIOD OF NOT LESS THAN THREE MONTHS UNDER AN ACCIDENT AND HEALTH
PLAN OF THE CORPORATION OR AN AFFILIATE BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS.


 


1.9.          EFFECTIVE DATE.  DECEMBER 1, 1995 FOR THE PLAN AS ORIGINALLY
ADOPTED, THE PROVISIONS OF WHICH SHALL REMAIN IN EFFECT FOR DEFERRAL OF
COMPENSATION THAT IS EARNED (I.E., THE SERVICES THAT EARNED SUCH COMPENSATION
ARE PERFORMED) AND VESTED BEFORE JANUARY 1, 2005, AND DECEMBER 1, 2004 FOR THE
FIRST AMENDMENT AND RESTATEMENT, THE PROVISIONS OF WHICH SHALL APPLY TO DEFERRAL
OF COMPENSATION THAT IS EARNED (I.E., THE SERVICES THAT EARNED SUCH COMPENSATION
ARE PERFORMED) OR VESTED AFTER DECEMBER 31, 2004.

 


1.10.        ELECTION OF DEFERRAL.  A WRITTEN NOTICE FILED BY THE PARTICIPANT
WITH THE PLAN ADMINISTRATOR IN FORM PRESCRIBED BY THE PLAN ADMINISTRATOR,
SPECIFYING THE AMOUNT (IF ANY) OF BASE SALARY AND MIP BONUS TO BE DEFERRED.


 


1.11.        ELIGIBLE EMPLOYEE.  ANY EMPLOYEE OF THE CORPORATION OR AN AFFILIATE
WHO IS ONE OF A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES, AS
DEFINED BY ERISA.


 

2

--------------------------------------------------------------------------------



 


1.12.        ERISA.  THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED FROM TIME TO TIME.


 


1.13.        KEY EMPLOYEE.  A KEY EMPLOYEE OF THE CORPORATION OR ANY AFFILIATE,
AS DEFINED IN SECTION 416(I) OF THE CODE WITHOUT REGARD TO PARAGRAPH
(5) THEREOF, WHO IS A PARTICIPANT IN THIS PLAN.


 


1.14.        MIP BONUS.  THE ANNUAL BONUS PAYABLE TO A PARTICIPANT UNDER THE
CORPORATION’S ANNUAL MANAGEMENT INCENTIVE PROGRAM.


 


1.15.        PARTICIPANT.  AN ELIGIBLE EMPLOYEE DESIGNATED AS A PARTICIPANT BY
THE PLAN ADMINISTRATOR.


 


1.16.        PARTICIPANT ANNUAL DEFERRAL.  THE PORTION OF A PARTICIPANT’S
COMPENSATION, WHICH HE OR SHE ELECTS TO DEFER FOR THE PLAN YEAR IN QUESTION.


 


1.17.        PLAN.  THIS PLAN, TOGETHER WITH ANY AND ALL AMENDMENTS OR
SUPPLEMENTS THERETO.


 


1.18.        PLAN ADMINISTRATOR.  THE BOARD OF DIRECTORS OF COMMUNICATIONS &
POWER INDUSTRIES, INC. (A DELAWARE CORPORATION) OR ITS DESIGNEE.


 


1.19.        PLAN YEAR.  THE CALENDAR YEAR.


 


1.20.        TOTAL DEFERRALS.  THE SUM OF A PARTICIPANT’S DEFERRALS OF
COMPENSATION AND CORPORATION CONTRIBUTIONS MADE FOR SUCH PARTICIPANT.


 


1.21.        TRUST.  A GRANTOR TRUST OF THE TYPE COMMONLY REFERRED TO AS A
“RABBI TRUST” ESTABLISHED UNDER ARTICLE 10 OF THIS PLAN.


 


1.22.        VALUATION DATE.  THE LAST DAY OF EACH QUARTER DURING THE PLAN YEAR,
OR SUCH OTHER DATES AS THE PLAN ADMINISTRATOR MAY ESTABLISH IN ITS DISCRETION.


 


ARTICLE 2


 


ELIGIBILITY AND PARTICIPATION


 


2.1.          ELIGIBILITY.


 

(A)              AN ELIGIBLE EMPLOYEE SHALL BECOME A PARTICIPANT IN THE PLAN IF
SUCH EMPLOYEE IS DESIGNATED AS A PARTICIPANT BY THE CORPORATION, IN WRITING.

 

(B)              ONCE AN EMPLOYEE BECOMES A PARTICIPANT, HE OR SHE SHALL REMAIN
A PARTICIPANT UNTIL HIS OR HER TERMINATION OF EMPLOYMENT WITH THE CORPORATION
AND ALL AFFILIATES, AND THEREAFTER UNTIL ALL BENEFITS TO WHICH HE OR SHE (OR HIS
OR HER BENEFICIARIES) IS ENTITLED UNDER THE PLAN HAVE BEEN PAID.

 

3

--------------------------------------------------------------------------------



 


2.2.          PARTICIPATION.


 

(A)              THE PARTICIPANT MAY ELECT A PARTICIPANT ANNUAL DEFERRAL
HEREUNDER BY FILING AN ELECTION OF DEFERRAL.  EXCEPT AS PROVIDED IN SECTIONS
2.2(B) AND (C), ANY ELECTION OF DEFERRAL, TO BE EFFECTIVE, MUST BE FILED BEFORE
THE BEGINNING OF THE PLAN YEAR TO WHICH IT APPLIES, AND SHALL BE EFFECTIVE ONLY
FOR BASE SALARY AND MIP BONUS WHICH THE PARTICIPANT EARNS (I.E., THE PARTICIPANT
PERFORMS THE SERVICES THAT EARN SUCH BASE SALARY AND MIP BONUS) IN THE PLAN YEAR
TO WHICH THE ELECTION OF DEFERRAL APPLIES.  THE PLAN ADMINISTRATOR MAY, IN ITS
DISCRETION, REQUIRE THAT ELECTIONS OF DEFERRAL BE FILED A STATED NUMBER OF DAYS
BEFORE THE BEGINNING OF THE PLAN YEAR TO WHICH THE ELECTIONS OF DEFERRAL APPLY.

 

(B)              ANY EMPLOYEE WHO BECOMES AN ELIGIBLE EMPLOYEE AND IS DESIGNATED
AS A PARTICIPANT BY THE PLAN ADMINISTRATOR DURING A PLAN YEAR MAY ELECT TO
PARTICIPATE AND COMMENCE DEFERRALS BY FILING AN ELECTION OF DEFERRAL WITHIN 30
DAYS FOLLOWING HIS DESIGNATION AS A PARTICIPANT, IN WHICH CASE THE ELECTION OF
DEFERRAL SHALL BE EFFECTIVE FOR BASE SALARY AND MIP BONUS EARNED (I.E., THE
PARTICIPANT PERFORMS THE SERVICES THAT EARN SUCH BASE SALARY AND MIP BONUS)
AFTER THE DATE OF THE FILING OF SUCH ELECTION OF DEFERRAL IN SUCH PLAN YEAR.

 

(C)              IN THE CASE OF ANY MIP BONUS WHICH IS “PERFORMANCE-BASED
COMPENSATION,” WITHIN THE MEANING OF REGULATIONS PROMULGATED BY THE U.S.
TREASURY DEPARTMENT UNDER SECTION 409A OF THE CODE, BASED ON SERVICES PERFORMED
OVER A PERIOD OF AT LEAST 12 MONTHS, THE PLAN ADMINISTRATOR MAY PERMIT A
PARTICIPANT TO FILE AN ELECTION OF DEFERRAL APPLYING TO SUCH MIP BONUS NOT LATER
THAN SIX MONTHS BEFORE THE END OF SUCH PERIOD.

 

(D)              EACH ELECTION OF DEFERRAL SHALL, AND SHALL BE IRREVOCABLE
DURING THE PLAN YEAR TO WHICH IT RELATES, OR, IF IT RELATES TO A MIP BONUS WHICH
IS “PERFORMANCE-BASED COMPENSATION,” WITHIN THE MEANING OF REGULATIONS
PROMULGATED BY THE U.S. TREASURY DEPARTMENT UNDER SECTION 409A OF THE CODE,
BASED ON SERVICES PERFORMED OVER A PERIOD OF AT LEAST 12 MONTHS, DURING SUCH 12
MONTH PERIOD.

 


ARTICLE 3


 


CONTRIBUTIONS AND CREDITS


 


3.1.          DEFERRAL ELECTION.


 

(A)              COMMENCING ON THE EFFECTIVE DATE, AND CONTINUING THROUGH THE
DATE ON WHICH THE PARTICIPANT’S EMPLOYMENT TERMINATES BECAUSE OF HIS OR HER
DEATH, RETIREMENT, DISABILITY, OR ANY OTHER CAUSE, EACH PARTICIPANT SHALL BE
ENTITLED TO ELECT TO DEFER INTO HIS OR HER ACCOUNT, BY FILING WITH THE PLAN
ADMINISTRATOR AN ELECTION OF DEFERRAL, IN THE FORM PRESCRIBED BY THE PLAN
ADMINISTRATOR, AT THE TIMES SPECIFIED IN SECTION 2.2, A PORTION OF THE BASE
SALARY AND MIP BONUS THAT THE PARTICIPANT WILL EARN FOR THE PERIOD FOR WHICH THE
ELECTION OF DEFERRAL WILL BE EFFECTIVE AS SET FORTH IN SECTION 2.2.  SUCH
DEFERRALS SHALL BE ACCOMPLISHED BY PAYROLL DEDUCTION.

 

(B)              IN THE ELECTION OF DEFERRAL, THE PARTICIPANT SHALL SPECIFY THE
AMOUNT TO BE DEFERRED, WHICH SUCH SPECIFICATION MAY BE SEPARATE FOR THE BASE
SALARY AND THE MIP BONUS, AND MAY BE EXPRESSED AS A PERCENTAGE OF THE BASE
SALARY OR MIP BONUS OR AS A FIXED DOLLAR AMOUNT.  SUBJECT TO THE PROVISIONS OF
SECTION 3.3, THE PARTICIPANT MAY ELECT TO DEFER UP TO 100% OF HIS BASE SALARY
AND UP TO 100% OF HIS MIP BONUS.

 

4

--------------------------------------------------------------------------------


 


3.2.          CORPORATION CONTRIBUTIONS.


 

The Corporation shall make Corporation Contributions for each Plan Year for each
Participant in an amount equal to the sum of:

 

(A)              4.75% OF THE PARTICIPANT’S BASE SALARY PAID IN SUCH PLAN YEAR
IN EXCESS OF THE SOCIAL SECURITY TAXABLE WAGE BASE IN EFFECT FOR SUCH PLAN YEAR,
UP TO AND INCLUDING THE DOLLAR LIMIT IN SECTION 401(A)(17) OF THE CODE (WHICH IS
$210,000 FOR 2005, AND WHICH WILL BE INDEXED BY THE INTERNAL REVENUE SERVICE FOR
FUTURE CHANGES IN THE COST OF LIVING), PLUS

 

(B)              9.5% OF THE PARTICIPANT’S BASE SALARY PAID IN SUCH PLAN YEAR IN
EXCESS OF THE DOLLAR LIMIT IN SECTION 401(A)(17) OF THE CODE (WHICH IS $210,000
FOR 2005, AND WHICH WILL BE INDEXED BY THE INTERNAL REVENUE SERVICE FOR FUTURE
CHANGES IN THE COST OF LIVING).

 


3.3.          WITHHOLDING OF TAXES.


 

(A)             ANNUAL WITHHOLDING FROM COMPENSATION.  FOR ANY PLAN YEAR IN
WHICH CONTRIBUTIONS ARE MADE TO THE PLAN, THE CORPORATION SHALL WITHHOLD THE
PARTICIPANT’S SHARE OF FICA, FUTA AND OTHER EMPLOYMENT TAXES FROM THE
PARTICIPANT’S BASE SALARY OR MIP BONUS OTHER THAN TOTAL DEFERRALS.  IF DEEMED
APPROPRIATE BY THE CORPORATION, THE AMOUNT OF A PARTICIPANT’S PARTICIPANT ANNUAL
DEFERRAL ELECTED ON THE PARTICIPANT’S ELECTION OF DEFERRAL MAY BE REDUCED WHERE
NECESSARY TO FACILITATE COMPLIANCE WITH APPLICABLE WITHHOLDING REQUIREMENTS.  IF
ANY TAXES, INCLUDING BUT NOT LIMITED TO, FICA, FUTA AND OTHER EMPLOYMENT TAXES
WITH RESPECT TO THE ACCOUNT, ARE REQUIRED TO BE WITHHELD BEFORE THE TIME OF
PAYMENT, THE CORPORATION MAY WITHHOLD SUCH AMOUNTS FOR OTHER COMPENSATION PAID
TO THE PARTICIPANT.

 

(B)             WITHHOLDING FROM BENEFIT DISTRIBUTIONS.  THE CORPORATION (OR THE
TRUSTEE OF THE TRUST, AS APPLICABLE), SHALL WITHHOLD FROM ANY PAYMENTS MADE TO A
PARTICIPANT OR BENEFICIARY UNDER THIS PLAN ALL FEDERAL, STATE AND LOCAL INCOME,
FICA, FUTA AND OTHER EMPLOYMENT AND OTHER TAXES REQUIRED TO BE WITHHELD BY THE
CORPORATION (OR THE TRUSTEE OF THE TRUST, AS APPLICABLE), IN CONNECTION WITH
SUCH PAYMENTS, IN AMOUNTS AND IN A MANNER TO BE DETERMINED IN THE SOLE
DISCRETION OF THE CORPORATION (OR THE TRUSTEE OF THE TRUST, AS APPLICABLE).

 


ARTICLE 4


 


ACCOUNTS AND ALLOCATION OF FUNDS


 


4.1.          ACCOUNT ALLOCATIONS.


 

(A)              COMPENSATION WHICH IS DEFERRED UNDER THE PLAN SHALL BE DEEMED
TO BE ADDED TO THE ACCOUNT ON THE FIRST DAY OF THE FOLLOWING MONTH IN WHICH THE
COMPENSATION WOULD OTHERWISE HAVE BEEN PAID.

 

5

--------------------------------------------------------------------------------


 

(B)              CORPORATION CONTRIBUTIONS SHALL BE CREDITED TO THE
PARTICIPANT’S ACCOUNT AT SUCH TIME AS DIRECTED BY THE PLAN ADMINISTRATOR.

 

(C)              ALL AMOUNTS PAID FROM AN ACCOUNT SHALL BE DEEMED TO BE PAID ON
THE FIRST DAY OF THE MONTH IN WHICH SUCH PAYMENTS ARE MADE.

 

(D)              BASED ON THE INVESTMENT ELECTIONS OF A PARTICIPANT MADE UNDER
SECTION 4.2, THE PARTICIPANT’S ACCOUNT SHALL BE CREDITED WITH INVESTMENT
EARNINGS, GAINS, LOSSES OR CHANGES IN VALUE EFFECTIVE AT THE END OF EACH
CALENDAR QUARTER DURING THE PLAN YEAR, EXCEPT AS OTHERWISE PROVIDED IN THIS
PLAN.

 

(E)              THE PLAN ADMINISTRATOR MAY, AT ANY TIME, CHANGE THE TIMING OR
METHODS FOR CREDITING OR DEBITING EARNINGS, GAINS, LOSSES, AND CHANGES IN VALUE
OF INVESTMENT OPTIONS, DEFERRALS OF COMPENSATION, CORPORATION CONTRIBUTIONS, AND
PAYMENTS OF BENEFITS AND WITHDRAWALS UNDER THIS PLAN; PROVIDED, HOWEVER, THAT
THE TIMES AND METHODS FOR CREDITING OR DEBITING SUCH ITEMS IN EFFECT AT ANY
PARTICULAR TIME SHALL BE UNIFORM AMONG ALL PARTICIPANTS AND BENEFICIARIES.

 


4.2.          INVESTMENT ELECTION AND DECLARED RATES.


 

(A)              INVESTMENT ELECTIONS MAY BE MADE FROM ANY OF THE VARIOUS
INVESTMENT ALTERNATIVES SELECTED BY THE PARTICIPANT FROM AMONG THOSE MADE
AVAILABLE BY THE CORPORATION FROM TIME TO TIME.

 

(B)              A PARTICIPANT (OR, IN THE EVENT OF THE PARTICIPANT’S DEATH, THE
PARTICIPANT’S BENEFICIARY) SHALL MAKE INVESTMENT ELECTIONS FOR THE PARTICIPANT’S
ACCOUNT BY FILING A FORM PRESCRIBED BY THE PLAN ADMINISTRATOR WITH THE PLAN
ADMINISTRATOR.  A PARTICIPANT MAY ELECT TO HAVE HIS OR HER ACCOUNT DEEMED TO BE
INVESTED IN UP TO 10 INVESTMENT ALTERNATIVES, PROVIDED, HOWEVER, THAT SUCH
INVESTMENT ALTERNATIVE MUST BE APPLIED TO AT LEAST 10% OF THE TOTAL BALANCE IN
HIS OR HER ACCOUNT AND MUST BE IN A WHOLE PERCENTAGE AMOUNT.  INVESTMENT
ELECTIONS SHALL REMAIN IN EFFECT UNTIL CHANGED AND MAY BE CHANGED ONCE DURING
EACH CALENDAR QUARTER, WITH SUCH CHANGE TO BE EFFECTIVE ON THE FIRST DAY OF THE
SUCCEEDING CALENDAR QUARTER.  THE PLAN ADMINISTRATOR MAY IN ITS DISCRETION
MODIFY THE TIMING OF CHANGES OF INVESTMENT ELECTIONS, PROVIDED THAT ANY SUCH
MODIFICATION APPLIES UNIFORMLY TO ALL PARTICIPANTS AND BENEFICIARIES.

 

(C)              AT THE END OF EACH CALENDAR QUARTER (OR SUCH SHORTER PERIOD AS
THE PLAN ADMINISTRATOR MAY DETERMINE), THE CORPORATION SHALL COMPUTE THE TOTAL
RETURN FOR THE QUARTER (OR SUCH SHORTER PERIOD) AS TO EACH PARTICIPANT’S
INVESTMENT ELECTIONS AND REDUCE SUCH RETURNS FOR THAT QUARTER’S (OR SHORTER
PERIOD’S) MONEY MANAGEMENT FEES, MORTALITY CHARGES, COST OF INSURANCE AND
INVESTMENT EXPENSES ASSOCIATED SPECIFICALLY WITH EACH INVESTMENT ALTERNATIVE. 
THE TOTAL RETURN FOR EACH INVESTMENT ALTERNATIVE SHALL BE THAT INVESTMENT
ALTERNATIVE’S TOTAL RETURN FOR THAT QUARTER (OR SHORTER PERIOD) REDUCED FOR
EXPENSES AS DESCRIBED ABOVE.

 

(D)              FROM TIME TO TIME, AND AT ITS SOLE DISCRETION, THE CORPORATION
MAY CHANGE THE INVESTMENT ALTERNATIVES WHICH IT MAKES AVAILABLE TO THE
PARTICIPANT.  HOWEVER, NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 4.2, THE
CORPORATION MAY INVEST CONTRIBUTIONS IN INVESTMENTS OTHER THAN THE INVESTMENTS
SELECTED BY SUCH PARTICIPANT BUT THE PARTICIPANT’S RETURN WILL SOLELY BE BASED
ON THE RESULTS OF HIS OR HER INVESTMENT ELECTION REDUCED FOR EXPENSES AS
DESCRIBED IN SECTION 4.2(C) ABOVE.  NOTHING IN THIS PLAN SHALL REQUIRE THE
CORPORATION ACTUALLY TO ACQUIRE OR HOLD ANY PARTICULAR INVESTMENT.

 

6

--------------------------------------------------------------------------------


 


4.3.          DETERMINATION OF ACCOUNTS.  A PARTICIPANT’S ACCOUNT BALANCE AS OF
EACH VALUATION DATE SHALL CONSIST OF THE TOTAL DEFERRALS, AND INVESTMENT
EARNINGS, GAINS, LOSSES, AND CHANGES IN VALUE IN HIS OR HER ACCOUNT DETERMINED
IN ACCORDANCE WITH THIS SECTION 4.  THE PLAN ADMINISTRATOR SHALL KEEP
SUB-ACCOUNTS WITHIN THE ACCOUNT OF EACH PERSON WHO WAS A PARTICIPANT BEFORE THE
EFFECTIVE DATE OF THIS FIRST AMENDMENT AND RESTATEMENT TO REFLECT THE PORTION OF
SUCH PARTICIPANT’S ACCOUNT ATTRIBUTABLE TO TOTAL DEFERRALS THAT ARE EARNED
(I.E., THE SERVICES THAT EARNED SUCH TOTAL DEFERRALS ARE PERFORMED) AND VESTED
BEFORE JANUARY 1, 2005 (WHICH SHALL CONTINUE TO BE GOVERNED BY THE ORIGINAL
PROVISIONS OF THIS PLAN) AND THE PORTION OF SUCH PARTICIPANT’S ACCOUNT
ATTRIBUTABLE TO TOTAL DEFERRALS THAT ARE EARNED (I.E., THE SERVICES THAT EARNED
SUCH TOTAL DEFERRALS ARE PERFORMED) OR VESTED AFTER DECEMBER 31, 2004 (WHICH
SHALL BE GOVERNED BY THE TERMS AND PROVISIONS OF THIS FIRST AMENDMENT AND
RESTATEMENT).


 


ARTICLE 5


 


ENTITLEMENT TO BENEFITS


 


5.1.          VESTING OF BENEFITS.  SUBJECT TO THE PROVISIONS OF SECTION 5.2(B),
A PARTICIPANT SHALL BE 100% VESTED IN HIS ACCOUNT BALANCE AT ALL TIMES.


 


5.2.          DISABILITY OR TERMINATION OF EMPLOYMENT BENEFITS.


 

(A)              IN THE EVENT OF THE PARTICIPANT’S DISABILITY, OR TERMINATION OF
EMPLOYMENT WITH THE CORPORATION OR AN AFFILIATE FOR ANY REASON, INCLUDING BUT
NOT LIMITED TO RETIREMENT OR DEATH, THE CORPORATION SHALL PAY TO THE PARTICIPANT
A TERMINATION BENEFIT EQUAL TO THE BALANCE OF THE PARTICIPANT’S ACCOUNT IN ONE
LUMP SUM WITHIN 2-1/2 MONTHS AFTER SUCH DISABILITY OR TERMINATION OF
EMPLOYMENT.  NOTWITHSTANDING THE FOREGOING, IF ANY STOCK OF THIS CORPORATION IS
PUBLICLY TRADED ON ESTABLISHED SECURITIES MARKET OR OTHERWISE, NO PAYMENT SHALL
BE MADE TO A KEY EMPLOYEE WITHIN SIX MONTHS AFTER SUCH KEY EMPLOYEE’S SEPARATION
FROM SERVICE (OR, IF EARLIER, THE DATE OF HIS OR HER DEATH).

 


5.3.          DEATH BENEFITS.  IN THE EVENT OF THE PARTICIPANT’S DEATH BEFORE
PAYMENT OF BENEFITS UNDER SECTION 5.2, A DEATH BENEFIT EQUAL TO THE BALANCE OF
THE PARTICIPANT’S ACCOUNT SHALL BE PAID TO THE PARTICIPANT’S BENEFICIARY IN ONE
LUMP SUM WITHIN 2-1/2 MONTHS AFTER THE PARTICIPANT’S DEATH.  IF NO DESIGNATION
OF A BENEFICIARY HAS BEEN RECEIVED BY THE CORPORATION, SUCH PAYMENT SHALL BE
MADE TO THE PARTICIPANT’S SURVIVING LEGAL SPOUSE.  IF THE PARTICIPANT IS NOT
SURVIVED BY A LEGAL SPOUSE, THE SAID PAYMENT SHALL BE MADE TO THE THEN LIVING
CHILDREN OF THE PARTICIPANT, IF ANY, IN EQUAL SHARES.  IF THERE ARE NO SURVIVING
CHILDREN, THE BALANCE OF THE ACCOUNT BALANCE SHALL BE PAID TO THE ESTATE OF THE
PARTICIPANT.

 

7

--------------------------------------------------------------------------------



 


5.4.          HARDSHIP DISTRIBUTION.


 

(A)              HARDSHIP WITHDRAWAL.  IN THE EVENT THAT THE PLAN ADMINISTRATOR,
UPON THE WRITTEN REQUEST OF A PARTICIPANT, DETERMINES, IN ITS SOLE DISCRETION,
THAT THE PARTICIPANT HAS SUFFERED AN UNFORESEEABLE FINANCIAL EMERGENCY, THE
CORPORATION SHALL PAY TO THE PARTICIPANT, AS SOON AS PRACTICABLE FOLLOWING SUCH
DETERMINATION, AN AMOUNT NECESSARY TO MEET THE EMERGENCY (THE “HARDSHIP
WITHDRAWAL”), BUT NOT EXCEEDING THE VESTED BALANCE OF SUCH PARTICIPANT’S ACCOUNT
AS OF THE DATE OF SUCH PAYMENT.  FOR PURPOSES OF THIS SECTION 5.4(A), AN
“UNFORESEEABLE FINANCIAL EMERGENCY” SHALL MEAN A SEVERE FINANCIAL HARDSHIP TO
THE PARTICIPANT RESULTING FROM AN ILLNESS OR ACCIDENT OF THE PARTICIPANT, THE
PARTICIPANT’S SPOUSE, OR A DEPENDENT (AS DEFINED IN SECTION 152(A) OF THE CODE)
OF THE PARTICIPANT, LOSS OF THE PARTICIPANT’S PROPERTY DUE TO CASUALTY, OR OTHER
SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF
EVENTS BEYOND THE CONTROL OF THE PARTICIPANT.  THE AMOUNTS OF A HARDSHIP
WITHDRAWAL MAY NOT EXCEED THE AMOUNT THE PLAN ADMINISTRATOR REASONABLY
DETERMINES, UNDER REGULATIONS ISSUED BY THE U.S. TREASURY DEPARTMENT UNDER
SECTION 409A OF THE CODE, TO BE NECESSARY TO MEET SUCH EMERGENCY NEEDS
(INCLUDING TAXES INCURRED BY REASON OF A TAXABLE DISTRIBUTION), AFTER TAKING
INTO ACCOUNT THE EXTENT TO WHICH SUCH HARDSHIP IS OR MAY BE RELIEVED THROUGH
REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE OR BY LIQUIDATION OF THE
PARTICIPANT’S ASSETS (TO THE EXTENT THAT THE LIQUIDATION OF SUCH ASSETS WOULD
NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP).

 

(B)              RULES ADOPTED BY PLAN ADMINISTRATOR.  THE PLAN ADMINISTRATOR
SHALL HAVE THE AUTHORITY TO ADOPT ADDITIONAL RULES RELATING TO HARDSHIP
DISTRIBUTIONS.  IN ADMINISTERING THESE RULES, THE PLAN ADMINISTRATOR SHALL ACT
IN ACCORDANCE WITH THE PRINCIPLE THAT THE PRIMARY PURPOSE OF THIS PLAN IS TO
PROVIDE ADDITIONAL RETIREMENT INCOME, NOT ADDITIONAL FUNDS FOR CURRENT
CONSUMPTION.

 


ARTICLE 6


 


RIGHTS ARE LIMITED


 


6.1.          BENEFITS PAYABLE ONLY FROM GENERAL CORPORATE ASSETS: UNSECURED
GENERAL CREDITOR STATUS OF PARTICIPANT.


 

(A)              PAYMENT TO THE PARTICIPANT OR ANY BENEFICIARY HEREUNDER SHALL
BE MADE FROM ASSETS WHICH SHALL CONTINUE, FOR ALL PURPOSES, TO BE PART OF THE
GENERAL, UNRESTRICTED ASSETS OF THE CORPORATION; NO PERSON SHALL HAVE ANY
INTEREST IN ANY SUCH ASSET BY VIRTUE OF ANY PROVISION OF THIS PLAN.  THE
CORPORATION’S OBLIGATION HEREUNDER SHALL BE AN UNFUNDED AND UNSECURED PROMISE TO
PAY MONEY IN THE FUTURE.  TO THE EXTENT THAT ANY PERSON ACQUIRES A RIGHT TO
RECEIVE PAYMENTS FROM THE CORPORATION UNDER THE PROVISIONS HEREOF, SUCH RIGHT
SHALL BE NO GREATER THAN THE RIGHT OF ANY UNSECURED GENERAL CREDITOR OF THE
CORPORATION; NO SUCH PERSON SHALL HAVE OR ACQUIRE ANY LEGAL OR EQUITABLE RIGHT,
INTEREST OR CLAIM IN OR TO ANY PROPERTY OR ASSETS OF THE CORPORATION.

 

(B)              IN THE EVENT THAT, IN ITS DISCRETION, THE CORPORATION PURCHASES
AN INSURANCE POLICY OR POLICIES INSURING THE LIFE OF A PARTICIPANT, OR ANY
EMPLOYEE OF THE CORPORATION, TO ALLOW THE CORPORATION TO RECOVER OR MEET THE
COST OF PROVIDING BENEFITS IN WHOLE OR IN PART, HEREUNDER, NO PARTICIPANT OR
BENEFICIARY SHALL HAVE ANY RIGHTS WHATSOEVER THEREIN OR IN SAID POLICY OR THE
PROCEEDS THEREFROM.  THE CORPORATION SHALL BE THE SOLE OWNER AND BENEFICIARY OF
ANY SUCH INSURANCE POLICY OR PROPERTY AND SHALL POSSESS AND MAY EXERCISE ALL
INCIDENTS OF OWNERSHIP THEREIN.

 

8

--------------------------------------------------------------------------------


 

6.2.          No Contract of Employment.  Nothing contained herein shall be
construed to be a contract of employment for any term of years, nor as
conferring upon the Participant the right to continue to be employed by the
Corporation in his or her present capacity or in any capacity.  It is expressly
understood that this Plan relates only to the payment of deferred compensation
for the Participant’s services.

 

6.3.          Benefits Not Transferable.  No Participant or Beneficiary under
this Plan shall have any power or right to transfer, assign, anticipate,
hypothecate or otherwise encumber any part of all the amounts payable
hereunder.  No part of the amounts payable shall, prior to actual payment, be
subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency, or dissolution of marriage. Any such
attempted assignment shall be void.

 

6.4.          No Trust Created.  Except as set forth in Article 10, nothing
contained in this Plan, and no action taken pursuant to its provisions by any
person shall create, or be construed to create, a trust of any kind, or a
fiduciary relationship between the Corporation and any other person.

 

ARTICLE 7

 

BENEFICIARIES

 

7.1.          Beneficiary Designation.  The Participant shall have the right, at
any time, to submit in a form prescribed by the Plan Administrator, a written
designation of primary and secondary beneficiaries to whom payment under this
Plan shall be made in the event of his or her death prior to complete
distribution of the benefits payable.  Each Beneficiary designation shall become
effective only when receipt thereof is acknowledged in writing by the Plan
Administrator.  The Plan Administrator shall have the right, in its sole
discretion, to reject any Beneficiary designation, which is not in a form
satisfactory to the Plan Administrator.  Any attempt to designate a Beneficiary,
otherwise than as provided in this Section 7.1, shall be ineffective.

 

7.2.          Spouse’s Interest.  A Participant’s Beneficiary designation shall
be deemed automatically revoked if the Participant names a spouse as Beneficiary
and the marriage is later dissolved or the spouse dies.  Without limiting the
generality of the foregoing, the interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant or whose marriage with the
Participant has been dissolved shall automatically pass to the Participant and
shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, nor shall such interest pass under the laws of
intestate succession.

 

 

9

--------------------------------------------------------------------------------


 

7.3.          Facility of Payment.  If a distribution is to be made to a minor,
or to a person who is otherwise incompetent, then the Plan Administrator may, in
its discretion, make such distribution (i) to the legal guardian, or if none, to
a parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee.  Any such distribution shall fully discharge the Plan
Administrator, the Corporation and Plan from further liability on account
thereof.

 

ARTICLE 8

 

PLAN ADMINISTRATION

 

8.1.          Responsibility of Administration of the Plan.

 

(A)             THE PLAN ADMINISTRATOR SHALL BE RESPONSIBLE FOR THE MANAGEMENT,
OPERATION AND ADMINISTRATION OF THE PLAN.  THE PLAN ADMINISTRATOR MAY EMPLOY
OTHERS TO RENDER ADVICE WITH REGARD TO ITS RESPONSIBILITIES UNDER THIS PLAN.  IT
MAY ALSO ALLOCATE ITS RESPONSIBILITIES TO OTHERS AND MAY EXERCISE ANY OTHER
POWERS NECESSARY FOR THE DISCHARGE OF ITS DUTIES.  THE PLAN ADMINISTRATOR SHALL
BE ENTITLED TO RELY CONCLUSIVELY UPON ALL TABLES, VALUATIONS, CERTIFICATIONS,
OPINIONS AND REPORTS FURNISHED BY ANY ACTUARY, ACCOUNTANT, CONTROLLER, COUNSEL
OR OTHER PERSON EMPLOYED OR ENGAGED BY THE PLAN ADMINISTRATOR WITH RESPECT TO
THE PLAN.

 

(B)             THE PRIMARY RESPONSIBILITY OF THE PLAN ADMINISTRATOR IS TO
ADMINISTER THE PLAN FOR THE BENEFIT OF THE PARTICIPANTS AND THEIR BENEFICIARIES,
SUBJECT TO THE SPECIFIC TERMS OF THE PLAN.  THE PLAN ADMINISTRATOR SHALL
ADMINISTER THE PLAN IN ACCORDANCE WITH ITS TERMS AND SHALL HAVE THE POWER TO
DETERMINE ALL QUESTIONS ARISING IN CONNECTION WITH THE ADMINISTRATION,
INTERPRETATION, AND APPLICATION OF THE PLAN.  ANY SUCH DETERMINATION SHALL BE
CONCLUSIVE AND BINDING UPON ALL PERSONS AND THEIR HEIRS, EXECUTORS,
BENEFICIARIES, SUCCESSORS AND ASSIGNS.  THE PLAN ADMINISTRATOR SHALL HAVE ALL
POWERS NECESSARY OR APPROPRIATE TO ACCOMPLISH ITS DUTIES UNDER THE PLAN.  THE
PLAN ADMINISTRATOR SHALL ALSO HAVE THE DISCRETION AND AUTHORITY TO MAKE, AMEND,
INTERPRET, AND ENFORCE ALL APPROPRIATE RULES AND REGULATIONS FOR THE
ADMINISTRATION OF THIS PLAN AND DECIDE OR RESOLVE ANY AND ALL QUESTIONS,
INCLUDING BUT NOT LIMITED TO, INTERPRETATIONS OF THIS PLAN AND ENTITLEMENT TO OR
AMOUNT OF BENEFITS UNDER THIS PLAN, AS MAY ARISE IN CONNECTION WITH THE PLAN.

 

8.2.          Claims Procedure.

 

(A)             CLAIM.  A PERSON WHO BELIEVES THAT HE OR SHE IS BEING DENIED A
BENEFIT TO WHICH HE OR SHE IS ENTITLED UNDER THE PLAN OR SUCH PERSON’S
AUTHORIZED REPRESENTATIVE (HEREINAFTER COLLECTIVELY REFERRED TO AS A “CLAIMANT”)
MAY FILE A WRITTEN REQUEST FOR SUCH BENEFIT WITH THE VICE PRESIDENT OF HUMAN
RESOURCES, SETTING FORTH HIS OR HER CLAIM.  THE REQUEST MUST BE ADDRESSED TO THE
VICE PRESIDENT OF HUMAN RESOURCES AT HIS THEN PRINCIPAL PLACE OF BUSINESS. 
NEITHER THE CORPORATION, THE PLAN ADMINISTRATOR NOR THE PLAN SHALL CHARGE A
CLAIMANT A FEE OR ANY COSTS IN CONNECTION WITH MAKING A CLAIM OR APPEALING AN
ADVERSE BENEFIT DETERMINATION PURSUANT TO THIS SECTION 8.2; PROVIDED, HOWEVER,
THAT, EXCEPT AS PROVIDED IN SECTION 8.3(C), THE CLAIMANT SHALL PAY THE FEES,
COSTS AND EXPENSES OF HIS OWN ATTORNEYS, ACCOUNTANTS, OR OTHER PROFESSIONALS OR
REPRESENTATIVES THAT HE RETAINS TO MAKE A CLAIM OR APPEAL UNDER THIS ARTICLE 8.

 

10

--------------------------------------------------------------------------------


 

(B)             CLAIM DECISION.  UPON RECEIPT OF A CLAIM, THE VICE PRESIDENT OF
HUMAN RESOURCES SHALL ADVISE THE CLAIMANT THAT A REPLY WILL BE FORTHCOMING
WITHIN 90 DAYS AND THAT THE VICE PRESIDENT OF HUMAN RESOURCES SHALL, IN FACT,
DELIVER SUCH REPLY WITHIN SUCH PERIOD. THE VICE PRESIDENT OF HUMAN RESOURCES
MAY, HOWEVER, EXTEND THE REPLY PERIOD FOR AN ADDITIONAL 90 DAYS FOR REASONABLE
CAUSE, PROVIDED THAT THE VICE PRESIDENT OF HUMAN RESOURCES PROVIDES THE CLAIMANT
WITH A WRITTEN OR ELECTRONIC NOTICE OF EXTENSION, AS DEFINED IN
SECTION 8.2(C) OF THIS PLAN, WITHIN THE INITIAL 90 DAY PERIOD.  IN NO EVENT
SHALL AN EXTENSION EXCEED A PERIOD OF 180 DAYS FROM THE DATE THE CLAIM WAS
INITIALLY RECEIVED BY THE VICE PRESIDENT OF HUMAN RESOURCES.  UPON RECEIPT OF A
DISABILITY CLAIM, THE VICE PRESIDENT OF HUMAN RESOURCES SHALL ADVISE THE
CLAIMANT THAT A REPLY WILL BE FORTHCOMING WITHIN 45 DAYS AND THAT THE VICE
PRESIDENT OF HUMAN RESOURCES SHALL, IN FACT, DELIVER SUCH REPLY WITHIN SUCH
PERIOD.  THIS PERIOD MAY BE EXTENDED BY THE VICE PRESIDENT OF HUMAN RESOURCES
FOR UP TO 30 DAYS, PROVIDED THAT THE VICE PRESIDENT OF HUMAN RESOURCES
(I) DETERMINES THAT SUCH EXTENSION IS NECESSARY DUE TO MATTERS BEYOND HIS
CONTROL, AND (II) PROVIDES A WRITTEN OR ELECTRONIC NOTICE OF EXTENSION TO THE
CLAIMANT PRIOR TO THE TERMINATION OF THE INITIAL 45-DAY PERIOD.  IF, PRIOR TO
THE END OF THE FIRST 30-DAY EXTENSION PERIOD, THE VICE PRESIDENT OF HUMAN
RESOURCES DETERMINES THAT, DUE TO MATTERS BEYOND HIS CONTROL, HE CANNOT MAKE A
DETERMINATION WITHIN THE EXTENSION PERIOD, THE PERIOD FOR MAKING A DETERMINATION
MAY BE EXTENDED FOR AN ADDITIONAL 30 DAYS, PROVIDED THAT THE VICE PRESIDENT OF
HUMAN RESOURCES PROVIDES THE CLAIMANT WITH A NOTICE OF EXTENSION PRIOR TO THE
EXPIRATION OF THE INITIAL EXTENSION PERIOD.  IN THE EVENT THE VICE PRESIDENT OF
HUMAN RESOURCES EXTENDS THE DETERMINATION PERIOD OF ANY CLAIM DUE TO A
CLAIMANT’S FAILURE TO SUBMIT INFORMATION NECESSARY TO DECIDE THE CLAIM, THE
PERIOD FOR MAKING THE DETERMINATION SHALL BE TOLLED FROM THE DATE THE NOTICE OF
EXTENSION IS SENT TO THE CLAIMANT UNTIL THE DATE THE VICE PRESIDENT OF HUMAN
RESOURCES RECEIVES THE INFORMATION.  IF A CLAIM IS DENIED IN WHOLE OR IN PART,
THE VICE PRESIDENT OF HUMAN RESOURCES SHALL ADOPT A WRITTEN OPINION, USING
LANGUAGE CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT, SETTING FORTH TO THE
EXTENT APPLICABLE:

 

(I)            THE SPECIFIC REASONS FOR SUCH DENIAL;

 

(II)           SPECIFIC REFERENCE TO PERTINENT PROVISIONS OF THIS PLAN ON WHICH
SUCH DENIAL IS BASED;

 

(III)          A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY
FOR THE CLAIMANT TO PERFECT HIS OR HER CLAIM AND AN EXPLANATION WHY SUCH
MATERIAL OR SUCH INFORMATION IS NECESSARY;

 

(IV)          APPROPRIATE INFORMATION AS TO THE STEPS TO BE TAKEN IF THE
CLAIMANT WISHES TO SUBMIT THE CLAIM FOR REVIEW;

 

(V)           THE TIME LIMITS FOR REQUESTING A REVIEW UNDER SECTION 8.2(D) AND
FOR REVIEW UNDER SECTION 8.2(E) OF THIS PLAN;

 

11

--------------------------------------------------------------------------------


 

(VI)          A STATEMENT THAT THE CLAIMANT HAS THE RIGHT TO ARBITRATE UNDER
SECTION 8.3 OF THIS PLAN AND TO BRING A CIVIL ACTION UNDER SECTION 502(A) OF
ERISA FOLLOWING AN ADVERSE DETERMINATION ON REVIEW;

 

(VII)         THE DATE BY WHICH AN APPEAL MUST BE FILED WITH RESPECT TO THE
ADVERSE DETERMINATION; AND

 

(VIII)        IF THE ADVERSE DETERMINATION IS IN CONNECTION WITH A DISABILITY
CLAIM AND IF THE VICE PRESIDENT OF HUMAN RESOURCES RELIED ON AN INTERNAL RULE,
GUIDELINE, PROTOCOL, OR OTHER SIMILAR CRITERION IN MAKING THE ADVERSE
DETERMINATION, THE NOTICE SHALL EITHER (I) STATE THE SPECIFIC RULE, GUIDELINE,
PROTOCOL, OR OTHER SIMILAR CRITERION, OR (II) INCLUDE A STATEMENT THAT SUCH
INTERNAL RULE, GUIDELINE, PROTOCOL, OR OTHER SIMILAR CRITERION WAS RELIED UPON
IN MAKING THE ADVERSE DETERMINATION AND THAT A COPY OF SUCH INTERNAL RULE,
GUIDELINE, PROTOCOL, OR OTHER SIMILAR CRITERION SHALL BE PROVIDED FREE OF CHARGE
TO THE CLAIMANT UPON REQUEST.

 

(C)             NOTICE OF EXTENSION.  FOR PURPOSES OF THIS SECTION 8.2, A
“NOTICE OF EXTENSION” MEANS A NOTICE PROVIDED TO A CLAIMANT THAT INDICATES
(I) THE DATE THE NOTICE IS SENT TO THE CLAIMANT, (II) THE SPECIAL CIRCUMSTANCES
REQUIRING AN EXTENSION OF TIME, AND (III) THE DATE BY WHICH THE VICE PRESIDENT
OF HUMAN RESOURCES OR THE PLAN ADMINISTRATOR, AS THE CASE MAY BE, EXPECTS TO
RENDER THE DETERMINATION.  IN THE CASE OF A DISABILITY CLAIM, THE NOTICE SHALL
ALSO (I) EXPLAIN THE STANDARDS ON WHICH ENTITLEMENT TO BENEFITS IS BASED,
(II) EXPLAIN THE UNRESOLVED ISSUES THAT PREVENT A DECISION ON THE CLAIM,
(III) SPECIFY THE ADDITIONAL INFORMATION NEEDED TO RESOLVE THOSE ISSUES, IF ANY,
AND (IV) PROVIDE THE CLAIMANT WITH AT LEAST 45 DAYS TO PROVIDE THE SPECIFIED
INFORMATION.  IF THE NOTICE OF EXTENSION IS IN CONNECTION WITH A CLAIMANT’S
FAILURE TO SUBMIT INFORMATION NECESSARY TO DECIDE THE CLAIM, THE NOTICE SHALL
ALSO STATE THAT THE DETERMINATION PERIOD IS TOLLED FROM THE DATE THE NOTICE IS
SENT UNTIL THE DATE THE VICE PRESIDENT OF HUMAN RESOURCES OR THE PLAN
ADMINISTRATOR, AS THE CASE MAY BE, RECEIVES THE INFORMATION.

 

(D)             REQUEST FOR REVIEW.  THE CLAIMANT MAY REQUEST IN WRITING NO
LATER THAN 60 DAYS FROM THE DATE THE NOTICE PROVIDED UNDER SECTION 8.2(B) OF
THIS PLAN IS SENT TO THE CLAIMANT THAT THE PLAN ADMINISTRATOR REVIEW THE
DETERMINATION OF THE VICE PRESIDENT OF HUMAN RESOURCES.  SUCH REQUEST MUST BE
ADDRESSED TO THE PLAN ADMINISTRATOR AT ITS THEN PRINCIPAL PLACE OF BUSINESS. 
THE DATE AN APPEAL IS FILED SHALL BE THE DATE THE PLAN ADMINISTRATOR RECEIVES
THE WRITTEN REQUEST FROM THE CLAIMANT, WITHOUT REGARD TO WHETHER ALL THE
INFORMATION NECESSARY TO MAKE A BENEFIT DETERMINATION IS FILED WITH SUCH
REQUEST.  THE PLAN ADMINISTRATOR SHALL ISSUE ITS WRITTEN DECISION ON EACH APPEAL
NO LATER THAN THE DATE OF THE REGULARLY SCHEDULED MEETING OF THE PLAN
ADMINISTRATOR THAT IMMEDIATELY FOLLOWS THE CLAIMANT’S REQUEST FOR A REVIEW,
UNLESS THE REQUEST FOR REVIEW IS FILED WITHIN 30 DAYS PRECEDING THE DATE OF SUCH
MEETING, IN WHICH EVENT THE PLAN ADMINISTRATOR SHALL MAKE A DETERMINATION NO
LATER THAN THE DATE OF THE SECOND REGULARLY SCHEDULED MEETING OF THE PLAN
ADMINISTRATOR FOLLOWING THE RECEIPT OF THE REQUEST FOR REVIEW BY THE PLAN
ADMINISTRATOR.  IF SPECIAL CIRCUMSTANCES (SUCH AS THE NEED TO HOLD A HEARING OR
OBTAIN ADDITIONAL INFORMATION) REQUIRE AN EXTENSION OF THE TIME FOR PROCESSING
THE APPEAL, THE PLAN ADMINISTRATOR SHALL ISSUE ITS DECISION AS SOON AS POSSIBLE
BUT NOT LATER THAN THE BOARD OF DIRECTOR’S THIRD REGULARLY SCHEDULED MEETING
AFTER THE DATE ON WHICH THE APPEAL IS FILED.  THE PLAN ADMINISTRATOR SHALL
PROVIDE A CLAIMANT WITH A WRITTEN NOTICE OF EXTENSION PRIOR

 

12

--------------------------------------------------------------------------------


 

TO THE COMMENCEMENT OF THE EXTENSION.  IF THE VICE PRESIDENT OF HUMAN RESOURCES
DENIES A DISABILITY CLAIM IN WHOLE OR IN PART, A REQUEST FOR REVIEW MUST BE
FILED WITH THE PLAN ADMINISTRATOR NO LATER THAN 180 DAYS FROM THE DATE THE
NOTICE PROVIDED UNDER SECTION 8.2(B) IS SENT TO THE CLAIMANT.  THE PLAN
ADMINISTRATOR SHALL ISSUE ITS WRITTEN DECISION ON EACH APPEAL OF A DISABILITY
CLAIM WITHIN 45 DAYS AFTER THE RECEIPT THEREOF, UNLESS SPECIAL CIRCUMSTANCES
(SUCH AS THE NEED TO HOLD A HEARING OR OBTAIN ADDITIONAL INFORMATION) REQUIRE AN
EXTENSION OF THE TIME FOR PROCESSING THE APPEAL, IN WHICH EVENT THE PLAN
ADMINISTRATOR SHALL ISSUE ITS DECISION AS SOON AS POSSIBLE BUT NOT LATER THAN 90
DAYS FROM THE DATE THE APPEAL IS FILED.  IF THE PLAN ADMINISTRATOR DETERMINES
THAT AN EXTENSION OF TIME FOR PROCESSING IS REQUIRED, A NOTICE OF EXTENSION
SHALL BE PROVIDED TO THE CLAIMANT PRIOR TO THE TERMINATION OF THE 45-DAY
PERIOD.  IN THE EVENT THE PLAN ADMINISTRATOR REQUIRES AN EXTENSION OF TIME TO
MAKE ITS DETERMINATION DUE TO A CLAIMANT’S FAILURE TO SUBMIT INFORMATION
NECESSARY TO DECIDE A CLAIM, THE PERIOD FOR MAKING A BENEFIT DETERMINATION SHALL
BE TOLLED FROM THE DATE THE NOTICE OF EXTENSION IS SENT TO THE CLAIMANT UNTIL
THE DATE THE PLAN ADMINISTRATOR RECEIVES THE INFORMATION.  IF THE CLAIMANT DOES
NOT REQUEST A REVIEW OF THE ADVERSE DETERMINATION WITHIN THE APPLICABLE TIME
LIMITATIONS, HE OR SHE SHALL BE BARRED AND ESTOPPED FROM CHALLENGING THE
DETERMINATION.

 

(E)             REVIEW OF DECISION.  THE PLAN ADMINISTRATOR SHALL PROVIDE THE
CLAIMANT AN OPPORTUNITY TO SUBMIT WRITTEN COMMENTS, DOCUMENTS, RECORDS, AND
OTHER INFORMATION RELATING TO THE CLAIM FOR BENEFITS.  THE PLAN ADMINISTRATOR
SHALL REVIEW AND TAKE INTO ACCOUNT ALL COMMENTS, DOCUMENTS, RECORDS, AND OTHER
INFORMATION SUBMITTED BY THE CLAIMANT RELATING TO THE CLAIM, WITHOUT REGARD TO
WHETHER SUCH INFORMATION WAS SUBMITTED OR CONSIDERED IN THE INITIAL BENEFIT
DETERMINATION.  THE CLAIMANT SHALL BE PROVIDED UPON REQUEST AND FREE OF CHARGE,
REASONABLE ACCESS TO, AND COPIES OF, ALL DOCUMENTS, RECORDS, AND OTHER
INFORMATION RELEVANT TO THE CLAIMANT’S CLAIM FOR BENEFITS.  A DOCUMENT, RECORD,
OR OTHER INFORMATION SHALL BE CONSIDERED RELEVANT FOR PURPOSES OF THE PRECEDING
SENTENCE IF SUCH DOCUMENT, RECORD, OR INFORMATION WAS (I) RELIED UPON BY THE
VICE PRESIDENT OF HUMAN RESOURCES IN MAKING THE BENEFIT DETERMINATION, (II) WAS
SUBMITTED, CONSIDERED, OR GENERATED IN THE COURSE OF MAKING THE BENEFIT
DETERMINATION, WITHOUT REGARD TO WHETHER SUCH DOCUMENT, RECORD, OR OTHER
INFORMATION WAS RELIED UPON BY THE VICE PRESIDENT OF HUMAN RESOURCES IN MAKING
THE BENEFIT DETERMINATION, OR (III) DEMONSTRATES COMPLIANCE WITH THE
ADMINISTRATIVE PROCESSES AND SAFEGUARDS REQUIRED UNDER DEPARTMENT OF LABOR
REGULATION SECTION 2560.501-1.  IN ADDITION, IN THE EVENT OF AN ADVERSE
DETERMINATION OF A DISABILITY CLAIM, (I) ANY MEMBER OF THE PLAN ADMINISTRATOR
WHO IS EITHER THE VICE PRESIDENT OF HUMAN RESOURCES WHO ISSUED THE INITIAL
ADVERSE DETERMINATION OR A SUBORDINATE OF SUCH INDIVIDUAL SHALL NOT PARTICIPATE
WITH THE PLAN ADMINISTRATOR FOR PURPOSES OF THE REVIEW OF SUCH CLAIM, AND
(II) THE PLAN ADMINISTRATOR SHALL NOT PROVIDE ANY DEFERENCE TO THE INITIAL
ADVERSE DETERMINATION OF THE VICE PRESIDENT OF HUMAN RESOURCES.  IF THE APPEAL
OF A DISABILITY CLAIM IS BASED IN WHOLE OR IN PART ON A MEDICAL JUDGMENT, THE
PLAN ADMINISTRATOR SHALL CONSULT WITH A HEALTH CARE PROFESSIONAL WHO HAS
APPROPRIATE TRAINING AND EXPERIENCE IN THE FIELD OF MEDICINE INVOLVED IN THE
MEDICAL JUDGMENT.  ANY HEALTH CARE PROFESSIONAL THE PLAN ADMINISTRATOR ENGAGES
FOR PURPOSES OF SUCH CONSULTATION SHALL BE AN INDIVIDUAL WHO IS NEITHER AN
INDIVIDUAL WHO WAS CONSULTED IN CONNECTION WITH THE ADVERSE BENEFIT
DETERMINATION THAT IS THE SUBJECT OF THE APPEAL NOR THE SUBORDINATE OF ANY SUCH
INDIVIDUAL.  THE VICE PRESIDENT OF HUMAN RESOURCES SHALL PROVIDE THE
IDENTIFICATION OF THE MEDICAL OR VOCATIONAL EXPERTS WHOSE ADVICE WAS OBTAINED ON
BEHALF OF THE PLAN IN CONNECTION WITH THE CLAIMANT’S ADVERSE BENEFIT
DETERMINATION, WITHOUT REGARD TO WHETHER THE ADVICE WAS RELIED UPON BY THE VICE
PRESIDENT OF HUMAN RESOURCES IN MAKING THE ADVERSE DETERMINATION.

 

13

--------------------------------------------------------------------------------


 

(F)              ADVERSE BENEFIT DETERMINATION ON APPEAL-INFORMATION ACCESS.  IN
THE EVENT OF AN ADVERSE BENEFIT DETERMINATION BY THE PLAN ADMINISTRATOR, THE
PLAN ADMINISTRATOR SHALL PROVIDE THE CLAIMANT ACCESS TO, AND COPIES OF,
DOCUMENTS, RECORDS, AND OTHER INFORMATION RELATING TO THE ADVERSE BENEFIT
DETERMINATION ON APPEAL, WHETHER OR NOT SUCH INFORMATION WAS RELIED ON BY THE
PLAN ADMINISTRATOR IN REACHING A DETERMINATION ON THE CLAIM.

 

(G)             NOTICE OF AN ADVERSE BENEFIT DETERMINATION ON APPEAL.  IF THE
CLAIM IS GRANTED ON REVIEW, THE PLAN ADMINISTRATOR SHALL PROVIDE THE CLAIMANT
WRITTEN NOTICE OF SUCH DETERMINATION AND THE APPROPRIATE DISTRIBUTION,
ADJUSTMENT, OR OTHER ACTION SHALL BE MADE OR TAKEN WITHIN A REASONABLE PERIOD OF
TIME.  IF THE PLAN ADMINISTRATOR DENIES THE CLAIM IN WHOLE OR IN PART, THE PLAN
ADMINISTRATOR SHALL PROVIDE THE CLAIMANT WITH WRITTEN NOTIFICATION OF ITS
DETERMINATION AS SOON AS POSSIBLE, BUT NO LATER THAN 5 DAYS AFTER THE ADVERSE
BENEFIT DETERMINATION IS MADE.  THE WRITTEN NOTICE ISSUED BY THE PLAN
ADMINISTRATOR SHALL SET FORTH, IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE
CLAIMANT, THE FOLLOWING:

 

(i)            The specific reasons for the adverse determination;

 

(ii)           The specific references to the pertinent Plan provisions on which
the decision is based;

 

(iii)          A statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant’s claim for benefits;
and

 

(iv)          A statement of the Claimant’s right to arbitrate under Section 8.3
of this Plan and to bring a civil action under Section 502(a) of ERISA.

 

If the adverse benefit determination is in connection with a Disability claim,
the notice shall also provide the following:

 

(v)           If the Plan Administrator relied on an internal rule, guideline,
protocol, or other similar criterion in making the adverse determination, the
notice shall either (i) state the specific rule, guideline, protocol, or other
similar criterion, or (ii) include a statement that such internal rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that a copy of such internal rule, guideline,
protocol, or other similar criterion shall be provided free of charge to the
Claimant upon request; and

 

(vi)          The following statement: “You and your plan may have other
voluntary alternative dispute resolution options, such as mediation.  One way to
find out what may be available is to contact your local U.S. Department of Labor
Office and your State insurance regulatory agency.”

 

14

--------------------------------------------------------------------------------


 

8.3.          Arbitration.  Any claim or controversy between the parties which
the parties are unable to resolve themselves, and which is not resolved through
the claims procedure set forth in Section 8.2, including any claim arising out
of a Participant’s employment or the termination of that employment, and
including any claim arising out of, connected with, or related to the formation,
interpretation, performance or breach of any provision of this Plan, and any
claim or dispute as to whether a claim is subject to arbitration, shall be
submitted to and resolved exclusively by expedited arbitration by a single
arbitrator in accordance with the following procedures:

 

(A)             IN THE EVENT OF A CLAIM OR CONTROVERSY SUBJECT TO THIS
ARBITRATION PROVISION, THE COMPLAINING PARTY SHALL PROMPTLY SEND WRITTEN NOTICE
TO THE OTHER PARTY IDENTIFYING THE MATTER IN DISPUTE AND THE PROPOSED REMEDY. 
FOLLOWING THE GIVING OF SUCH NOTICE, THE PARTIES SHALL MEET AND ATTEMPT IN GOOD
FAITH TO RESOLVE THE MATTER.  IN THE EVENT THE PARTIES ARE UNABLE TO RESOLVE THE
MATTER WITHIN 21 DAYS, THE PARTIES SHALL MEET AND ATTEMPT IN GOOD FAITH TO
SELECT A SINGLE ARBITRATOR ACCEPTABLE TO BOTH PARTIES.  IF A SINGLE ARBITRATOR
IS NOT SELECTED BY MUTUAL CONSENT WITHIN 10 BUSINESS DAYS FOLLOWING THE GIVING
OF THE WRITTEN NOTICE OF DISPUTE, AN ARBITRATOR SHALL BE SELECTED FROM A LIST OF
NINE PERSONS EACH OF WHOM SHALL BE AN ATTORNEY WHO IS EITHER ENGAGED IN THE
ACTIVE PRACTICE OF LAW OR A RECOGNIZED ARBITRATOR AND WHO, IN EITHER EVENT, IS
EXPERIENCED IN SERVING AS AN ARBITRATOR IN DISPUTES BETWEEN EMPLOYERS AND
EMPLOYEES, WHICH LIST SHALL BE PROVIDED BY THE MAIN OFFICE OF THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”) HAVING JURISDICTION OVER PALO ALTO, CALIFORNIA
OR OF THE FEDERAL MEDIATION AND CONCILIATION SERVICE. IF, WITHIN THREE BUSINESS
DAYS OF THE PARTIES’ RECEIPT OF SUCH LIST, THE PARTIES ARE UNABLE TO AGREE UPON
AN ARBITRATOR FROM THE LIST, THEN THE PARTIES SHALL EACH STRIKE NAMES
ALTERNATIVELY FROM THE LIST, WITH THE FIRST TO STRIKE BEING DETERMINED BY THE
FLIP OF A COIN.  AFTER EACH PARTY HAS HAD FOUR STRIKES, THE REMAINING NAME ON
THE LIST SHALL BE THE ARBITRATOR.  IF SUCH PERSON IS UNABLE TO SERVE FOR ANY
REASON, THE PARTIES SHALL REPEAT THIS PROCESS UNTIL AN ARBITRATOR IS SELECTED.

 

(B)             UNLESS THE PARTIES AGREE OTHERWISE, WITHIN 60 DAYS OF THE
SELECTION OF THE ARBITRATOR, A HEARING SHALL BE CONDUCTED BEFORE SUCH ARBITRATOR
AT A TIME AND A PLACE IN PALO ALTO, CALIFORNIA AGREED UPON BY THE PARTIES.  IN
THE EVENT THE PARTIES ARE UNABLE TO AGREE UPON THE TIME OR PLACE OF THE
ARBITRATION, THE TIME AND PLACE WITHIN PALO ALTO, CALIFORNIA SHALL BE DESIGNATED
BY THE ARBITRATOR AFTER CONSULTATION WITH THE PARTIES.  WITHIN 30 DAYS OF THE
CONCLUSION OF THE ARBITRATION HEARING, THE ARBITRATOR SHALL ISSUE AN AWARD,
ACCOMPANIED BY A WRITTEN DECISION EXPLAINING THE BASIS FOR THE ARBITRATOR’S
AWARD.

 

(C)             IN ANY ARBITRATION HEREUNDER, THE CORPORATION SHALL PAY ALL
ADMINISTRATIVE FEES OF THE ARBITRATION AND ALL FEES OF THE ARBITRATOR, EXCEPT
THAT THE PARTICIPANT OR BENEFICIARY MAY, IF HE WISHES, PAY UP TO ONE-HALF OF
THOSE AMOUNTS.  EACH PARTY SHALL PAY ITS OWN ATTORNEYS’ FEES, COSTS, AND
EXPENSES, UNLESS THE ARBITRATOR ORDERS OTHERWISE.  THE PREVAILING PARTY IN SUCH
ARBITRATION, AS DETERMINED BY THE ARBITRATOR, AND IN ANY ENFORCEMENT OR OTHER
COURT PROCEEDINGS, SHALL BE ENTITLED, TO THE EXTENT PERMITTED BY LAW, TO
REIMBURSEMENT FROM THE OTHER PARTY FOR ALL OF THE PREVAILING PARTY’S COSTS
(INCLUDING BUT NOT LIMITED TO THE ARBITRATOR’S COMPENSATION), EXPENSES, AND
ATTORNEYS’ FEES.  THE ARBITRATOR SHALL HAVE NO AUTHORITY TO ADD TO OR TO MODIFY
THIS PLAN, SHALL APPLY ALL APPLICABLE LAW, AND SHALL HAVE NO LESSER AND NO
GREATER REMEDIAL AUTHORITY THAN WOULD A COURT OF LAW RESOLVING THE SAME CLAIM OR
CONTROVERSY. THE ARBITRATOR SHALL, UPON AN APPROPRIATE MOTION, DISMISS ANY CLAIM
WITHOUT AN EVIDENTIARY HEARING IF THE PARTY BRINGING THE MOTION ESTABLISHES THAT
IT WOULD BE ENTITLED TO SUMMARY JUDGMENT IF THE MATTER HAD BEEN PURSUED IN COURT
LITIGATION.  THE PARTIES SHALL BE ENTITLED TO REASONABLE DISCOVERY SUBJECT TO
THE DISCRETION OF THE ARBITRATOR.

 

15

--------------------------------------------------------------------------------


 

(D)             THE DECISION OF THE ARBITRATOR SHALL BE FINAL, BINDING, AND
NON-APPEALABLE, AND MAY BE ENFORCED AS A FINAL JUDGMENT IN ANY COURT OF
COMPETENT JURISDICTION.

 

(E)             THIS ARBITRATION PROVISION OF THE PLAN SHALL EXTEND TO CLAIMS
AGAINST ANY PARENT, SUBSIDIARY, OR AFFILIATE OF EACH PARTY, AND, WHEN ACTING
WITHIN SUCH CAPACITY, ANY OFFICER, DIRECTOR, SHAREHOLDER, PARTICIPANT,
BENEFICIARY, OR AGENT OF EACH PARTY, OR OF ANY OF THE ABOVE, AND SHALL APPLY AS
WELL TO CLAIMS ARISING OUT OF STATE AND FEDERAL STATUTES AND LOCAL ORDINANCES AS
WELL AS TO CLAIMS ARISING UNDER THE COMMON LAW OR UNDER THIS PLAN.

 

(F)              NOTWITHSTANDING THE FOREGOING, AND UNLESS OTHERWISE AGREED
BETWEEN THE PARTIES, EITHER PARTY MAY, IN AN APPROPRIATE MATTER, APPLY TO A
COURT FOR PROVISIONAL RELIEF, INCLUDING A TEMPORARY RESTRAINING ORDER OR
PRELIMINARY INJUNCTION, ON THE GROUND THAT THE ARBITRATION AWARD TO WHICH THE
APPLICANT MAY BE ENTITLED MAY BE RENDERED INEFFECTUAL WITHOUT PROVISIONAL
RELIEF.

 

(G)             ANY ARBITRATION HEREUNDER SHALL BE CONDUCTED IN ACCORDANCE WITH
THE EMPLOYEE BENEFIT PLAN CLAIMS RULES AND PROCEDURES OF THE AAA THEN IN EFFECT;
PROVIDED, HOWEVER, THAT, (I) ALL EVIDENCE PRESENTED TO THE ARBITRATOR SHALL BE
IN STRICT CONFORMITY WITH THE LEGAL RULES OF EVIDENCE, AND (II) IN THE EVENT OF
ANY INCONSISTENCY BETWEEN THE EMPLOYEE BENEFIT PLAN CLAIMS RULES AND PROCEDURES
OF THE AAA AND THE TERMS OF THIS PLAN, THE TERMS OF THIS PLAN SHALL PREVAIL.

 

(H)             IF ANY OF THE PROVISIONS OF THIS SECTION 8.3 ARE DETERMINED TO
BE UNLAWFUL OR OTHERWISE UNENFORCEABLE, IN WHOLE OR IN PART, SUCH DETERMINATION
SHALL NOT AFFECT THE VALIDITY OF THE REMAINDER OF THIS SECTION 8.3, AND THIS
SECTION 8.3 SHALL BE REFORMED TO THE EXTENT NECESSARY TO CARRY OUT ITS
PROVISIONS TO THE GREATEST EXTENT POSSIBLE AND TO INSURE THAT THE RESOLUTION OF
ALL CONFLICTS BETWEEN THE PARTIES, INCLUDING THOSE ARISING OUT OF STATUTORY
CLAIMS, SHALL BE RESOLVED BY NEUTRAL, BINDING ARBITRATION.  IF A COURT SHOULD
FIND THAT THE PROVISIONS OF THIS SECTION 8.3 ARE NOT ABSOLUTELY BINDING, THEN
THE PARTIES INTEND ANY ARBITRATION DECISION AND AWARD TO BE FULLY ADMISSIBLE IN
EVIDENCE IN ANY SUBSEQUENT ACTION, GIVEN GREAT WEIGHT BY ANY FINDER OF FACT, AND
TREATED AS DETERMINATIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW.

 

(I)              IN THE CASE OF A DISABILITY CLAIM, THE TIMEFRAMES PROVIDED FOR
AN APPEAL UNDER SECTION 8.2 OF THIS PLAN SHALL APPLY FOR PURPOSES OF THIS
SECTION 8.3.  ARBITRATION OF A DISABILITY CLAIM UNDER THIS SECTION 8.3 SHALL
(I) BE CONSIDERED ONE OF THE TWO LEVELS OF MANDATORY APPEALS PERMITTED UNDER
DEPARTMENT OF LABOR REGULATION SECTION 2560.503-1 AND (II) SHALL NOT PRECLUDE
THE CLAIMANT FROM CHALLENGING THE DECISION OF THE ARBITRATOR UNDER
SECTION 502(A) OF ERISA.

 

8.4.          Notice.  Any notice, consent or demand required or permitted to be
given under the provisions of this Plan shall be in writing and shall be signed
by the party giving or making the same.  If such notice, consent or demand is
mailed, it shall be sent by United States certified mail, postage prepaid,
addressed to the addressee’s last known address as shown on the records of the
Corporation.  The date of such mailing shall be deemed the date of notice
consent or demand.  Any person may change the address to which notice is to be
sent by giving notice of the change of address in the manner aforesaid.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 9

 

AMENDMENT OR TERMINATION

 

9.1.          Amendment or Termination.

 

(A)             THIS PLAN MAY BE AMENDED OR TERMINATED BY THE CORPORATION AT ANY
TIME, WITHOUT NOTICE TO OR CONSENT OF ANY PERSON, PURSUANT TO RESOLUTIONS
ADOPTED BY ITS BOARD OF DIRECTORS.  ANY SUCH AMENDMENT OR TERMINATION SHALL TAKE
EFFECT AS OF THE DATE SPECIFIED THEREIN AND, TO THE EXTENT PERMITTED BY LAW.

 

However, no such amendment or termination shall reduce:

 

(i)            the amount then credited to the Participant’s Account, or

 

(ii)           his or her vested percentage under Section 5.1.

 

If the Plan is terminated, (A) the portion of such Participant’s Account
attributable to Total Deferrals that are earned (i.e., the services that earned
such Total Deferrals are performed) and vested before January 1, 2005 (which
shall continue to be governed by the original provisions of this Plan) will be
distributed in one lump sum, and (B) the portion of such Participant’s Account
attributable to Total Deferrals that are earned (i.e., the services that earned
such Total Deferrals are performed) or vested after December 31, 2004 (which
shall be governed by the terms and provisions of this First Amendment and
Restatement) shall be distributed as and when such portion of such Account would
have been distributed if the Plan had not terminated.

 

(B)             ANY OTHER PROVISION OF THIS PLAN TO THE CONTRARY
NOTWITHSTANDING, THE PLAN MAY BE AMENDED BY THE CORPORATION AT ANY TIME, TO THE
EXTENT THAT, IN THE OPINION OF THE CORPORATION, SUCH AMENDMENT SHALL BE
NECESSARY IN ORDER TO ENSURE THAT THE PLAN WILL BE CHARACTERIZED AS A PLAN
MAINTAINED FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES, AS
DESCRIBED IN SECTIONS 201(2), 301(A)(3) AND 401(A)(1) OF ERISA, OR TO CONFORM
THE PLAN TO THE REQUIREMENTS OF ANY APPLICABLE LAW, INCLUDING ERISA AND THE
CODE.  NO SUCH AMENDMENT SHALL BE CONSIDERED PREJUDICIAL TO ANY INTEREST OF A
PARTICIPANT OR BENEFICIARY HEREUNDER.

 

ARTICLE 10

 

THE TRUST

 

10.1.        Establishment of Trust.  The Corporation shall establish a grantor
trust, of which the Corporation is the grantor, within the meaning of subpart E,
part I, subchapter J, subtitle A of the Code, to pay benefits under this Plan.

 

10.2.        Interrelationship of the Plan and the Trust.  The provisions of the
Plan shall govern the rights of a Participant to receive distributions pursuant
to the Plan.  The provisions of the Trust shall govern the rights of the
Participant and the creditors of the Corporation to the assets transferred to
the Trust.  The Corporation shall at all times remain liable to carry out its
obligations under the Plan.  The Corporation’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust.

 

17

--------------------------------------------------------------------------------


 

10.3.        Contribution to the Trust.  Amounts may be contributed by the
Corporation to the Trust in the sole discretion of the Corporation.

 

ARTICLE 11

 

MISCELLANEOUS

 

11.1.        Governing Law.  The Plan and the rights and obligations of all
persons hereunder shall be governed by and construed in accordance with the laws
of the State of California, other than its laws regarding choice of law, to the
extent that such state law is not preempted by federal law.

 

IN WITNESS WHEREOF, the Corporation has executed this First Amendment and
Restatement as of the day and year above first written.

 

 

The “Corporation”

 

 

 

COMMUNICATIONS & POWER INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ JOEL A. LITTMAN

 

 

 

 

 

 

Title:

CFO

 

 

18

--------------------------------------------------------------------------------